EXHIBIT8.1 The following is a list of the Company’s subsidiaries as of April 14, 2009: Name Vessel/Activity Organization Ownership percentage Star Bulk Management Inc. Management Co. Marshall Islands 100 % Star Alpha LLC Star Alpha Marshall Islands 100 % Star Beta LLC Star Beta Marshall Islands 100 % Star Gamma LLC Star Gamma Marshall Islands 100 % Star Delta LLC Star Delta Marshall Islands 100 % Star Epsilon LLC Star Epsilon Marshall Islands 100 % Star Zeta LLC Star Zeta Marshall Islands 100 % Star Theta LLC Star Theta Marshall Islands 100 % Star Kappa LLC Star Kappa Marshall Islands 100 % Lamda LLC Star Sigma Marshall Islands 100 % Star Omicron LLC Star Omicron Marshall Islands 100 % Star Cosmo LLC Star Cosmo Marshall Islands 100 % Star Ypsilon LLC Star Ypsilon Marshall Islands 100 % Star Iota LLC Dormant Marshall Islands 100 % SK 25
